932 F.2d 968
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Flossie W. MCMURRY, Plaintiff-Appellant,v.Morton S. SCHOLNICK and Association Management CarltonApartments, Colleen JANIS, Manager of CarltonApartments, William A. Sengstock,Property Manager of CarltonApartments,Defendants-Appellees.
No. 90-2194.
United States Court of Appeals, Sixth Circuit.
May 7, 1991.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff Flossie W. McMurry, proceeding pro se, appeals a summary judgment for the defendants in a housing discrimination action brought under the Fair Housing Act, 42 U.S.C. Secs. 3601-3631.  Ms. McMurry alleged in her complaint that her lease of an apartment owned and managed by the defendants was not renewed because she is black.  Affidavits accompanying the defendants' motion for summary judgment attested that Ms. McMurry's lease was not renewed because of her interference with other tenants' quiet enjoyment of their residences.  Ms. McMurry filed a brief in response to the summary judgment motion, but submitted no affidavits or other evidence.


3
The district court granted the motion for three reasons, one of which was Ms. McMurry's failure to introduce any evidence to rebut the defendants' showing of a nondiscriminatory reason for the non-renewal.  A party may not simply rest on her pleadings in response to a motion for summary judgment.  Fed.R.Civ.P. 56(e).  Given Ms. McMurry's failure to submit any evidence, the district court properly found that there was no genuine issue of material fact and that the defendants were entitled to judgment as a matter of law.  We need not address the district court's other reasons for granting summary judgment.


4
The judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.  The defendants' request for attorney's fees and double costs is denied.